DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  
a.	Claim 18 is missing. Claims must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). For examination purposes, Claim 18 is interpreted to be cancelled.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 17, and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al (US Patent Application Publication 2017/0149639), and further in view of Bush et al (US Patent Application Publication 2018/0006955). Hereinafter Vasseur and Bush.

Regarding claim 1, Vasseur discloses a method for operating a network coupling element (device (field area router (FAR)) in network, Fig. 4), which is configured to receive redundant data packets, the method including the following steps: 
	ascertaining at least one number of expected, non-received data packets by the network coupling element (a device in a network compares observed and expected packet error rates for a first network path, where the device first quantifies the expected packet error rate across all of the respective links of the first path, determines whether the rates differ significantly by determining the actual error rate and comparing the two rates, paragraph [0102]); and 
transmitting the ascertained number of expected, non-received data packets from the network coupling element to a control instance (the device requests that one or more nodes along the intersecting path to send packet trains along the path to facilitate the determination for whether any of the intersecting paths exhibits anomalous behavior, where the request includes instruction to identify: a time at which the packets should be sent, a priority, or a packet size for the packets, paragraph [0104]; the device transmits a request for the one or more nodes (i.e. control instance) to send the packets to the device). 
While Vasseur discloses the communications within the network is a time sensitive network (paragraph [0057]), Vasseur does not explicitly disclose “a TSN-enabled network coupling element.” 
Bush discloses a distributed network communication device that communicates data within the time sensitive network, where the device includes a controller and routing hardware, and the controller controls how the routing hardware communicates data in the time sensitive network (paragraphs [0055] – [0057]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vasseur and Bush before him or her, to incorporate the communication device including controller and routing hardware as taught by Bush, to improve the device within the communication network of Vasseur for controlling the hardware to communicate data in the time sensitive network. The motivation for doing so would have been to dynamically change the routing information in order to vary where different data packets are forwarded by the routing hardware without shutting down or restarting the device (paragraph [0061] of Bush). 

Regarding claim 2, Vasseur and Bush disclose the method as recited in claim 1, but Vasseur does not explicitly disclose wherein the TSN-enabled network coupling element is a TSN bridge. 
Bush discloses a distributed network communication device that communicates data within the time sensitive network, where the device includes a controller and routing hardware, and the controller controls how the routing hardware communicates data in the time sensitive network (paragraphs [0055] – [0057]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vasseur and Bush before him or her, to incorporate the communication device including controller and routing hardware as taught by Bush, to improve the device within the communication network of Vasseur for controlling the hardware to communicate data in the time sensitive network. The motivation for doing so would have been to dynamically change the routing information in order to vary where different data packets are forwarded by the routing hardware without shutting down or restarting the device (paragraph [0061] of Bush). 

Regarding claim 3, Vasseur and Bush disclose the method as recited in claim 1, Vasseur discloses wherein the ascertainment of the number of expected, non-received data packets takes place for one data path respectively (a device in a network compares observed and expected packet error rates for a first network path, where the device first quantifies the expected packet error rate across all of the respective links of the first path, determines whether the rates differ significantly by determining the actual error rate and comparing the two rates, paragraph [0102]). 

Regarding claim 4, Vasseur and Bush disclose the method as recited in claim 1, Vasseur discloses wherein the ascertainment of the number of expected, non-received data packets includes the following steps: 
detecting the non-reception of a respective data packet (the network device accumulate network-based statistics to detect discrepancies between packet loss for a network path and the packet loss experienced on each of its constituent links, paragraph [0083]); and
at least temporarily storing the number of the non-received data packets in an internal memory (the device includes packet drop analysis process to perform the function, such as comparing the estimated and observed packet error rates for a given path to determine whether there is a discrepancy between these two metrics, and storing of these values locally for each path in the network, paragraphs [0082], [0088]; the device includes memory that includes packet drop analysis process, paragraph [0027]). 

Regarding claim 5, Vasseur and Bush disclose the method as recited in claim 4, Vasseur discloses wherein the data packets include pieces of information, which enable a unique assignment to a data stream and to a sequence number within the data stream, and the detection of the non-reception of a respective data packet takes place based on the sequence number of the data packets (the message includes a header and payload,  where the payload includes various flags/bits, a sequence number, a rank value, an instance ID, a DODAG ID, and other fields, paragraph [0055]; the device requests that one or more nodes along the intersecting path to send packet trains along the path to facilitate the determination for whether any of the intersecting paths exhibits anomalous behavior, where the request includes instruction to identify: a time at which the packets should be sent, a priority, or a packet size for the packets, paragraph [0104]). 

Regarding claim 6, Vasseur and Bush disclose the method as recited in claim 1, Vasseur discloses wherein the transmission of the ascertained number takes place in response to a request by the control instance (the device requests that one or more nodes along the intersecting path to send packet trains along the path to facilitate the determination for whether any of the intersecting paths exhibits anomalous behavior, where the request includes instruction to identify: a time at which the packets should be sent, a priority, or a packet size for the packets, paragraph [0104]; the device transmits a request for the one or more nodes (i.e. control instance) to send the packets to the device). 

Regarding claim 7, Vasseur discloses a network coupling element, configured to receive redundant data packets (device (field area router (FAR)) in network, Fig. 4), network coupling element configured to: 
ascertain at least one number of expected, non-received data packets by the network coupling element (a device in a network compares observed and expected packet error rates for a first network path, where the device first quantifies the expected packet error rate across all of the respective links of the first path, determines whether the rates differ significantly by determining the actual error rate and comparing the two rates, paragraph [0102]); and 
transmit the ascertained number of expected, non-received data packets from the network coupling element to a control instance (the device requests that one or more nodes along the intersecting path to send packet trains along the path to facilitate the determination for whether any of the intersecting paths exhibits anomalous behavior, where the request includes instruction to identify: a time at which the packets should be sent, a priority, or a packet size for the packets, paragraph [0104]; the device transmits a request for the one or more nodes (i.e. control instance) to send the packets to the device). 
While Vasseur discloses the communications within the network is a time sensitive network (paragraph [0057]), Vasseur does not explicitly disclose “a TSN-enabled network coupling element.” 
Bush discloses a distributed network communication device that communicates data within the time sensitive network, where the device includes a controller and routing hardware, and the controller controls how the routing hardware communicates data in the time sensitive network (paragraphs [0055] – [0057]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vasseur and Bush before him or her, to incorporate the communication device including controller and routing hardware as taught by Bush, to improve the device within the communication network of Vasseur for controlling the hardware to communicate data in the time sensitive network. The motivation for doing so would have been to dynamically change the routing information in order to vary where different data packets are forwarded by the routing hardware without shutting down or restarting the device (paragraph [0061] of Bush). 

Regarding claim 8, Vasseur and Bush disclose the TSN-enabled network coupling element as recited in claim 7, but Vasseur does not explicitly disclose wherein the TSN-enabled network coupling element is a TSN bridge. 
Bush discloses a distributed network communication device that communicates data within the time sensitive network, where the device includes a controller and routing hardware, and the controller controls how the routing hardware communicates data in the time sensitive network (paragraphs [0055] – [0057]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vasseur and Bush before him or her, to incorporate the communication device including controller and routing hardware as taught by Bush, to improve the device within the communication network of Vasseur for controlling the hardware to communicate data in the time sensitive network. The motivation for doing so would have been to dynamically change the routing information in order to vary where different data packets are forwarded by the routing hardware without shutting down or restarting the device (paragraph [0061] of Bush). 

Regarding claim 9, Vasseur discloses a method for operating a control instance for a TSN communication system (the communications within the network is a time sensitive network, paragraph [0057]), the method comprising the following step: 
receiving, by the control instance, at least one ascertained number of expected, non-received data packets from at least one network coupling element (the device requests that one or more nodes along the intersecting path to send packet trains along the path to facilitate the determination for whether any of the intersecting paths exhibits anomalous behavior, where the request includes instruction to identify: a time at which the packets should be sent, a priority, or a packet size for the packets, paragraph [0104]; the device transmits a request for the one or more nodes (i.e. control instance) to send the packets to the device). 
While Vasseur discloses the communications within the network is a time sensitive network (paragraph [0057]), Vasseur does not explicitly disclose “TSN-enabled network coupling element.” 
Bush discloses a distributed network communication device that communicates data within the time sensitive network, where the device includes a controller and routing hardware, and the controller controls how the routing hardware communicates data in the time sensitive network (paragraphs [0055] – [0057]).
Vasseur and Bush before him or her, to incorporate the communication device including controller and routing hardware as taught by Bush, to improve the device within the communication network of Vasseur for controlling the hardware to communicate data in the time sensitive network. The motivation for doing so would have been to dynamically change the routing information in order to vary where different data packets are forwarded by the routing hardware without shutting down or restarting the device (paragraph [0061] of Bush). 

Regarding claim 10, Vasseur and Bush disclose the method as recited in claim 9, Vasseur discloses further comprising:
requesting, by the control instance, the at least one ascertained number of expected, non-received data packets, from the at least one network coupling element (the device requests that one or more nodes along the intersecting path to send packet trains along the path to facilitate the determination for whether any of the intersecting paths exhibits anomalous behavior, where the request includes instruction to identify: a time at which the packets should be sent, a priority, or a packet size for the packets, paragraph [0104]; the device transmits a request for the one or more nodes (i.e. control instance) to send the packets to the device). 
However, Vasseur does not explicitly disclose “TSN-enabled network coupling element.” 
Bush discloses a distributed network communication device that communicates data within the time sensitive network, where the device includes a controller and routing hardware, and the controller controls how the routing hardware communicates data in the time sensitive network (paragraphs [0055] – [0057]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vasseur and Bush before him or her, to incorporate the communication device including controller and routing hardware as taught by Bush, to improve the device within the communication network of Vasseur for controlling the hardware to communicate data in the time sensitive network. The motivation for doing so would have been to dynamically change the routing information in order to vary where different data packets are forwarded by the routing hardware without shutting down or restarting the device (paragraph [0061] of Bush). 

Regarding claim 11, Vasseur and Bush disclose the method as recited in claim 10, Vasseur discloses wherein the requesting of the at least one ascertained number takes place in each communication cycle of the TSN communication system (the device identifies for a source of packet drops in a network, where the device requests that one or more nodes along the intersecting path to send packet trains along the path to facilitate the determination for whether any of the intersecting paths exhibits anomalous behavior, and the device analyzes the behaviors of the intersecting paths, to identify the source of drops along the first path by process of elimination, paragraphs [0102] – [0105]; the device requests for the packets when it determines packet drops (i.e. each cycle when packet drop is determined)) or in every N communication cycles where N>1. 

Regarding claim 12, Vasseur and Bush disclose the method as recited in claim 9, Vasseur discloses wherein, based on the number, the control instance ascertains one or multiple pieces of information i) through iii):
i) instantaneous communication quality of the TSN communication system; 
ii) error-prone areas and/or error-prone data paths of the TSN communication system (the device requests that one or more nodes along the intersecting path to send packet trains along the path to facilitate the determination for whether any of the intersecting paths exhibits anomalous behavior, where the request includes instruction to identify: a time at which the packets should be sent, a priority, or a packet size for the packets, paragraph [0104]; the device transmits a request for the one or more nodes (i.e. control instance) to send the packets to the device when anomalous behavior is determined (i.e. error-prone areas and/or data paths)); 
iii) future losses of data packets to be expected. 

Regarding claim 13, Vasseur and Bush disclose the method as recited in claim 12, Vasseur discloses wherein the control instance ascertains the error-prone areas and/or error prone data paths of the TSN communication system, and the method further comprises: 
deactivating, by the control instance, the error-prone areas and/or error-prone data paths of the TSN communication system (the device analyzes the behaviors of the intersecting paths, to identify the source of drops along the first path by process of elimination, and initiates a routing or track change in the network to avoid the misbehaving node, instruct a node to continue to route certain traffic via the misbehaving node, paragraph [0105]; the device instructs the one or more nodes to avoid the misbehaving node (i.e. deactivating the error-prone areas and/or error-prone data paths)). 

Regarding claim 14, Vasseur and Bush disclose the method as recited in claim 9, Vasseur discloses further comprising: 
deriving measures as a function of the ascertained number, including one or multiple of the following steps: 
a) establishing new transmission paths (the device analyzes the behaviors of the intersecting paths, to identify the source of drops along the first path by process of elimination, and initiates a routing or track change in the network to avoid the misbehaving node, instruct a node to continue to route certain traffic via the misbehaving node, paragraph [0105]; a new transmission path is established to avoid the misbehaving node); 
b) preparing an ongoing application of the TSN communication system for critical errors; 
c) taking findings obtained into consideration in future configurations of TSN communication systems. 

Regarding claim 15, Vasseur discloses a control instance for a TSN communication system (the communications within the network is a time sensitive network, paragraph [0057]), the control instanced being configured to: 
receive at least one ascertained number of expected, non-received data packets from at least one network coupling element (the device requests that one or more nodes along the intersecting path to send packet trains along the path to facilitate the determination for whether any of the intersecting paths exhibits anomalous behavior, where the request includes instruction to identify: a time at which the packets should be sent, a priority, or a packet size for the packets, paragraph [0104]; the device transmits a request for the one or more nodes (i.e. control instance) to send the packets to the device). 
While Vasseur discloses the communications within the network is a time sensitive network (paragraph [0057]), Vasseur does not explicitly disclose “TSN-enabled network coupling element.” 
Bush discloses a distributed network communication device that communicates data within the time sensitive network, where the device includes a controller and routing hardware, and the controller controls how the routing hardware communicates data in the time sensitive network (paragraphs [0055] – [0057]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vasseur and Bush before him or her, to incorporate the communication device including controller and routing hardware as taught by Bush, to improve the device within the communication network of Vasseur for controlling the hardware to communicate data in the time sensitive network. The motivation for doing so would have been to dynamically change the routing information in order to vary where different data packets are forwarded by the routing hardware without shutting down or restarting the device (paragraph [0061] of Bush). 

Regarding claim 16, Vasseur discloses a TSN communication system (the communications within the network is a time sensitive network, paragraph [0057]), comprising: 
network coupling element configured to receive redundant data packets, network coupling element configured to ascertain at least one number of expected, non-received data packets by the network coupling element (a device in a network compares observed and expected packet error rates for a first network path, where the device first quantifies the expected packet error rate across all of the respective links of the first path, determines whether the rates differ significantly by determining the actual error rate and comparing the two rates, paragraph [0102]), and transmit the ascertained number of expected, non-received data packets from the network coupling element to a control instance (the device requests that one or more nodes along the intersecting path to send packet trains along the path to facilitate the determination for whether any of the intersecting paths exhibits anomalous behavior, where the request includes instruction to identify: a time at which the packets should be sent, a priority, or a packet size for the packets, paragraph [0104]; the device transmits a request for the one or more nodes (i.e. control instance) to send the packets to the device); and 
a control instance configured to receive the at least one ascertained number of expected, non-received data packets from the at least one network coupling element (the device requests that one or more nodes along the intersecting path to send packet trains along the path to facilitate the determination for whether any of the intersecting paths exhibits anomalous behavior, where the request includes instruction to identify: a time at which the packets should be sent, a priority, or a packet size for the packets, paragraph [0104]; the device transmits a request for the one or more nodes (i.e. control instance) to send the packets to the device).
Vasseur discloses the communications within the network is a time sensitive network (paragraph [0057]), Vasseur does not explicitly disclose “TSN-enabled network coupling element.” 
Bush discloses a distributed network communication device that communicates data within the time sensitive network, where the device includes a controller and routing hardware, and the controller controls how the routing hardware communicates data in the time sensitive network (paragraphs [0055] – [0057]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vasseur and Bush before him or her, to incorporate the communication device including controller and routing hardware as taught by Bush, to improve the device within the communication network of Vasseur for controlling the hardware to communicate data in the time sensitive network. The motivation for doing so would have been to dynamically change the routing information in order to vary where different data packets are forwarded by the routing hardware without shutting down or restarting the device (paragraph [0061] of Bush). 

Regarding claim 17, Vasseur and Bush disclose the TSN communication system as recited in claim 16, but Vasseur does not explicitly disclose wherein the TSN-enabled network coupling element is a TSN bridge. 
Bush discloses a distributed network communication device that communicates data within the time sensitive network, where the device includes a controller and routing hardware, and the controller controls how the routing hardware communicates data in the time sensitive network (paragraphs [0055] – [0057]).
Vasseur and Bush before him or her, to incorporate the communication device including controller and routing hardware as taught by Bush, to improve the device within the communication network of Vasseur for controlling the hardware to communicate data in the time sensitive network. The motivation for doing so would have been to dynamically change the routing information in order to vary where different data packets are forwarded by the routing hardware without shutting down or restarting the device (paragraph [0061] of Bush). 

Regarding claim 19, Vasseur and Bush disclose the TSN communication system as recited in claim 16, Vasseur discloses wherein TSN communication system is in a motor vehicle and/or in an industrial production facility (deterministic networking are used for a myriad of applications such as industrial automation, vehicle control systems, and other systems that require the precise delivery of control commands to a controlled device, paragraph [0002]; the communications within the network is a time sensitive network, paragraph [0057]). 

Regarding claim 20, Vasseur discloses a non-transitory computer-readable memory medium on which is stored instructions for operating a network coupling element, which is configured to receive redundant data packets (the device includes a memory that includes a plurality of storage locations that are addressable by the processor and the network interfaces for storing software programs and data structures associated with the embodiments described herein, where the memory includes packet drop analysis process, paragraphs [0027], [0028]), the instructions, when executed by a computer, causing the computer to perform the following steps: 
ascertaining at least one number of expected, non-received data packets by the network coupling element (a device in a network compares observed and expected packet error rates for a first network path, where the device first quantifies the expected packet error rate across all of the respective links of the first path, determines whether the rates differ significantly by determining the actual error rate and comparing the two rates, paragraph [0102]); and 
transmitting the ascertained number of expected, non-received data packets from the network coupling element to a control instance (the device requests that one or more nodes along the intersecting path to send packet trains along the path to facilitate the determination for whether any of the intersecting paths exhibits anomalous behavior, where the request includes instruction to identify: a time at which the packets should be sent, a priority, or a packet size for the packets, paragraph [0104]; the device transmits a request for the one or more nodes (i.e. control instance) to send the packets to the device). 
While Vasseur discloses the communications within the network is a time sensitive network (paragraph [0057]), Vasseur does not explicitly disclose “a TSN-enabled network coupling element.” 
Bush discloses a distributed network communication device that communicates data within the time sensitive network, where the device includes a controller and routing hardware, and the controller controls how the routing hardware communicates data in the time sensitive network (paragraphs [0055] – [0057]).
Vasseur and Bush before him or her, to incorporate the communication device including controller and routing hardware as taught by Bush, to improve the device within the communication network of Vasseur for controlling the hardware to communicate data in the time sensitive network. The motivation for doing so would have been to dynamically change the routing information in order to vary where different data packets are forwarded by the routing hardware without shutting down or restarting the device (paragraph [0061] of Bush). 

Regarding claim 21, Vasseur discloses a non-transitory computer-readable memory medium on which is stored instructions for operating a control instance for a TSN communication system (the device includes a memory that includes a plurality of storage locations that are addressable by the processor and the network interfaces for storing software programs and data structures associated with the embodiments described herein, where the memory includes packet drop analysis process, paragraphs [0027], [0028]; the communications within the network is a time sensitive network, paragraph [0057]), the instructions, when executed by a computer, causing the computer to perform the following step: 
receiving, by the control instance, at least one ascertained number of expected, non-received data packets from at least one network coupling element (the device requests that one or more nodes along the intersecting path to send packet trains along the path to facilitate the determination for whether any of the intersecting paths exhibits anomalous behavior, where the request includes instruction to identify: a time at which the packets should be sent, a priority, or a packet size for the packets, paragraph [0104]; the device transmits a request for the one or more nodes (i.e. control instance) to send the packets to the device). 
While Vasseur discloses the communications within the network is a time sensitive network (paragraph [0057]), Vasseur does not explicitly disclose “TSN-enabled network coupling element.” 
Bush discloses a distributed network communication device that communicates data within the time sensitive network, where the device includes a controller and routing hardware, and the controller controls how the routing hardware communicates data in the time sensitive network (paragraphs [0055] – [0057]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vasseur and Bush before him or her, to incorporate the communication device including controller and routing hardware as taught by Bush, to improve the device within the communication network of Vasseur for controlling the hardware to communicate data in the time sensitive network. The motivation for doing so would have been to dynamically change the routing information in order to vary where different data packets are forwarded by the routing hardware without shutting down or restarting the device (paragraph [0061] of Bush). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WETTERWALD et al – the deterministic network system provides a deterministic path for deterministic forwarding of a data packet, and selective insertion of 
THUBERT et al – detecting a request message received via a non-deterministic data link from one of a plurality of deterministic network interface circuits, where the request message specifying a first number identifying any missed transmission opportunities on the corresponding deterministic link, determining a cause of failure in the missed transmission, and selectively executing a corrective action for preventing an increase in latency of the transport layer packets
 Henri Markus KOSKINEN – the group acknowledgement of a range of consecutive sequence numbers associated with non-received data that includes indication of at least one endpoint of the range, where the indication includes the sequence numbers of the first and last non-received data or the last received data packet
BUSH et al – the processors establish a redundant path of the paths that bypasses a low reliability path of the paths, where the redundant path includes at least one different link or node from the low reliability path 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468